IN THE UNITED STATES COURT OF APPEALS
                                                                        United States Court of Appeals
                            FOR THE FIFTH CIRCUIT                                Fifth Circuit

                                                                              FILED
                                 _____________________                  November 12, 2008
                                     No. 08-50080
                                  Summary Calendar                    Charles R. Fulbruge III
                                 _____________________                        Clerk


DWAYNE A CULPEPPER
                                                                       Plaintiff-Appellant
v.

TEXAS ALCOHOLIC BEVERAGE COMMISSION; CRAIG
BOBO, Texas Alcoholic Beverage Commission Employee;
individually and in his official capacities; LIEUTENANT R H
“HANK” BLANCHARD, Texas Alcoholic Beverage Commission,
individually and in his official capacities; REESE BOWEN, Chief,
individually; THE CHILDRESS INDEX; CHRIS BLACKBURN,
Editor, individually and in his official capacities; MICHAEL PIGG,
Childress County Sheriff, individually and in his official capacities;
JENNIFER FOSTER, District Director for State Senator Robert
Duncan, individually and in her official capacity; ADAM BISHOP,
individually; BISHOP ENTERPRISES

                                                                   Defendants-Appellees



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                  (1:06-CV-830)

Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Dwayne A. Culpepper appeals the November 19,



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
2007 Final Judgment of the district court, separately rendered to effectuate

the court’s Order on Report and Recommendation of the United States

Magistrate Judge of October 22, 2007, overruling Culpepper’s objections,

approving and accepting said Report and Recommendation, granting the

several dismissal motions of the various defendants, and dismissing

Culpepper’s myriad claims against the multitude of defendants.               As

Culpepper and all parties defendant have urged that oral argument not be

heard in this appeal, we have carefully reviewed the record on appeal,

including, without limitation, the exhaustive Report and Recommendation of

the magistrate judge and the Order of the district court thereon, as a result of

which we are convinced that the Final Judgment of the district court should

be affirmed in all respects.

AFFIRMED.




                                       2